19- ocument.19 Filed 08/03/20 Page 1 of 23
Esse MOA IASC IER BScunent ye HRA C350 Page a's

Honorable James L, Robart

 

 

  

 

| 1
| 2
| 3
| 4 UNITED STATES DISTRICT COURT -
| WESTERN DISTRICT OF WASHINGTON
| 5 AT SEATTLE
| 6 | WASTE ACTION PROJECT, )
)
| 7 Plaintiff, ) CASE NO, 2:19-cv-01406-JLR
v. )
8 ) OSED] CONSENT DECREE
XPO LOGISTICS FREIGHT, INC., )
9 )
Defendant. )
10 )
)
11
vote erp: . STIPULATIONS |... ..
12
Plaintiff Waste Action Project filed a complaint against Defendant XPO Logistics
13
Freight, Inc. (“XPO”) on September 3, 2019 (the “Complaint”), alleging violations of the Clean
14
Water Act (“CWA”), 33 U.S.C. § 1251 et seq., relating to discharges of stormwater and other
15 .
pollutants associated with industrial activities from XPO’s facility, located at 400 Southwest
16 |.
34th Street, Renton, Washington 98055 (the “Facility”) and seeking declaratory and injunctive
17
relief, civil penalties, and attorneys’ fees and costs.
18
Waste Action Project and XPO agree that settlement of these matters is in the best
19
interest of the parties and the public, and that entry of this Consent Decree is the most
20
appropriate means of resolving this action.
21
Solely for the purposes of this Consent Decree, Waste Action Project and XPO
22 ,
(collectively, the “Parties”) stipulate that the Court has jurisdiction over the Parties and the
23
subject matter of this action under section 505(a) of the CWA, 33 U.S.C. § 1365(a).
24 |

 

[PROPOSED] CONSENT DECREE - |

 
Case 2:19-cv-01406-JLR Document 19 Filed 08/03/20 Page 2 of 23
Ease 2:19-cv-01406-JLR Document 17-2 Filed 06/09/20 Page 2 of 23

The Parties stipulate to the entry of this Consent Decree without trial or adjudication of

 

 

1
2 | any issues of fact or law regarding Plaintiffs claims and without any stipulations other than
3 | those expressly provided in this Consent Decree.
4 The signatories for the Parties certify that they are authorized by the party they represent
5 | to enter into these Stipulations and this Consent Decree.
6 DATED this 294 day of June, 2020
7
8 | XPO LOGISTICS FREIGHT, INC. WASTE ACTION PROJECT
Te. C Sion
By: 4 2+ ee
10 Christopher Ji Signorello a
Senior Vice President Executive Director
11 Litigation Counsel
12
II. ORDER AND DECREE
13
THIS MATTER came before the Court upon the Parties’ Joint Motion for Entry of
14
Consent Decree and the foregoing Stipulations of the parties. Having considered the Stipulations
and the promises set forth below, the Court hereby ORDERS, ADJUDGES, and DECREES as
16
follows:
17
1. This Court has jurisdiction over the parties and subject matter of this action.
18
2, Each signatory for the parties certifies for that party that he or she is authorized to
19
enter into the agreements set forth below.
20
3, This Consent Decree applies to and binds the parties and their successors and
21 -
assigns,
22
23
24

 

[PROPOSED] CONSENT DECREE - 2

 
Case 2:19-cv-01406-J

LR Document 19 Filed 08/03/20 Page 3 of 23
Case 2:19-cv-01406-JLR

Document 17-2 Filed 06/09/20 Page 3 of 23

 

10

11

12

13
14
15
16
17
18
19
20
21
22.
23

24

 

4, This Consent Decree and _any injunctive relief ordered within applies to the
operation, oversight, or both by XPO at the Facility located at 400 Southwest 34th Street,
Renton, Washington 98055.

5. This Consent Decree is a full and complete settlement and release of all the claims
in the Complaint and all other claims known and unknown existing as of the date of entry of this
Consent Decree that could be asserted against XPO and/or its parents, affiliates, subsidiaries,
divisions, insurers, successors, assigns, current and former employees, attorneys, officers,
directors, and- agents under the Clean Water Act, 33 U.S.C, §§ 1251-1387, arising from
operations of the Facility. These claims are released and dismissed with prejudice. Enforcement
of this Consent Decree is Waste Action Project’s exclusive remedy for any violation of its terms,
including any subsequent violation of the National Pollutant Discharge Elimination System
Permit No. WAR004630 (“the Permit”), or any successor, modified, or replacement permits, /
occurring prior to termination of the Consent Decree.

6. This Consent Decree is a settlement of disputed facts and law. This Consent
Deoree is not an admission or adjudication regarding any specific allegations by Waste Action
Project in this case or of any fact or conclusion of law related to those allegations, nor evidence
of any wrongdoing or misconduct on the part of XPO.

7. Prior to executing this Consent Decree, XPO performed the following actions as
part of its efforts to resolve this litigation:

a. | XPO completed an initial full facility vacuum sweep. This included
moving parked trailers to ensure all paved areas below the trailers were vacuum

swept,

[PROPOSED] CONSENT DECREE - 3

 
 

10
ul
12
13
14
15
16
17

18

19 |

20

21

22

23

24

 

Case 2:19-cv-01406-JLR Document 19 Filed 08/03/20 Page 4 of 23
Case 2:19-cv-01406-JLR Document 17-2 Filed 06/09/20 Page 4 of 23

—b XPO verified that_any_stormwater_or spills within the fuel island goto the

fuel island oil/water separator. The grade of the pavement under the fuel island
cover is sloped toward the center drain. Additionally, there are parallel berms on
west and east sides of the fuel island. These design features ensure that a spill
eccurting within the fueling lane of the fuel island will go into the center drain.
XPO verified that the center drain is connected to an oil/water separator that is in
turn connected to the sanitary sewer.
c. © XPO eliminated the windshield cleaning station and corresponding on-site
windshield washing activities by individual truck drivers. XPO plans to continue
its practice of periodic on-site closed-loop (zero discharge) truck washing
operations through its truck washing vendor in compliance with the Permit.
8. | XPO agrees to the terms and conditions identified below in paragraphs 9-41 in
full and complete satisfaction of all the claims covered by this Consent Decree:
9, XPO will maintain compliance with the Clean Water Act and all conditions of the
Permit and any successor, modified, or replacement permits, subject to the agreed to time periods
for implementing corrective actions and Best Management Practices (“BMPs”) set forth in
Paragraphs 10 through 20 alleged to be necessary for full compliance with the Permit.
Corrective Actions and BMPs
10. XPO agrees to fully implement the following corrective actions and BMPs, set
forth at paragraphs 11 through 20, within seven (7) days of entry of this Consent Decree, unless
specified otherwise below.
11. = XPO will install catch basin inserts designed to remove zinc and copper in each

Facility catch basin within 30 days of entry of the Consent Decree.

[PROPOSED] CONSENT DECREE - 4

 
Case 2:19-cv-01406-JLR Document 19 Filed 08/03/20 Page 5 of 23
Case 2:19-cv-01406-JLR Document 17-2 Filed 06/09/20 Page 5 of 23

 

10
U1
12
13
14
13
16
7
18
19
20
21
22
23

24.

 

12. Following installation of the catch hasin inserts, XPO will document_and_maintain
catch basin inserts to the extent required by the Permit and the Stormwater Management Manual
for Western Washington (SWMMWW),.

13. Within six months of entry of the Consent Decree, XPO will perform repairs to
pavement and drainage systems throughout the facility, including select catch basins, as detailed
in Exhibit A to this Consent Decree.

14, Within six months of entry of the Consent Decree, XPO will install berms on the
north and south ends of the fuel island, as set forth in Exhibit A to this Decree. The north and
south berms will be a second level of precaution to ensure that any spill experienced within the
fueling lane of the fuel island will go into the center drain connected to the oil/water separator
and, in turn, into the sanitary sewer,

15. XPO will conduct regular Facility walk downs and inspections to remove garbage
and debris, no less frequently than once a week.

16. XPO will perform quarterly sweeping of paved surfaces of the Facility with a
vacuum sweeper (or a sweeper with a vacuum attachment) in conjunction with the use of
mechanical sweepers and/or manual sweeping as necessary to access any pavement areas a
vacuum sweeper is unable reach. XPO corporate management will assume oversight over
sweeping vendor selection, scope of work, and performance. XPO will submit photographic
documentation of vacuum sweeping results received from the vendor to Waste Action Project as
patt of the documentation submission discussed in paragraph 27 below.

17. In the event that the Facility exceeds a Permit benchmark during the term of this
Consent Decree, XPO will evaluate increasing sweeping frequency beyond Permit and

SWMMWW requirements as part of the corrective action process.

[PROPOSED] CONSENT DECREE - 5

 
Case 2:19-cv-01406-JLR Document 19 Filed 08/03/20 Page 6 of 23
Case 2:19-cv-01406-JLR Document 17-2 Filed 06/09/20 Page 6 of 23

 

10
ll
12
13
14
is
16
17
18
19
20
21
22
23

24

 

18.  XPO will verify that the current storage of any hazardous substances
petroleum/oil liquids, or other chemical solid or liquid materials that have potential to
contaminate stormwater within the perimeter of the fuel island comply with the requirements of
Condition $3.B,4.b.i.4 of the Permit. XPO will upgrade secondary containment as necessary to
comply with Condition $3.B.4.b..4 of the Permit. As part of this work, XPO will replace the
current containment system for three 55 gallon drums (consisting of a metal trough under the
fuel island cover) with one or more spill pallets sufficient to ensure the requirements of
Condition $3.B.4.b.i.4 of the Permit are met.

19. XPO will not store fuel or petroleum products in open containers on top of
barrels.

20, XPO will ensure there is proper signage on the Facility’ s fuel island spill kit and
that the kit contents are adequate and properly stored, | | —
Enhanced Sampling

21.  XPO will sample discharges from its designated sample point during at least two
different stormwater discharge events (i.e., separated by at least 24 hours without precipitation)
in the first, second, and fourth quarters of 2020, and first and second quarters of 2021, in each
case subject to the occurrence of qualifying storm events.

22. XPO will sample the first fall storm event in accordance with Condition $4.B.1.b.
of the Permit for the duration of the Consent Decree and will pay a stipulated penalty of $5,340
per violation if it fails to do so. Payments under this paragraph will be made in the same manner,
to the same payee, as the payment in lieu of penalty identified in paragraph 30 of this Consent

Decree.

[PROPOSED] CONSENT DECREE - 6

 
Case 2:19-cv-01406-JLR Document 19 Filed 08/03/20 Page 7 of 23
Case 2:19-cv-01406-JLR Document 17-2 Filed 06/09/20 Page 7 of 23

23 Within 30 days of entry of this Consent Decree, XPO will update its SWPPP as

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

necessary to ensure the sampling plan in its SWPPP complies with the Permit as well as reflects
enhanced sampling required by this Consent Decree.

24,  XPO will ensure that any employee(s) responsible for conducting sampling and
reporting sampling results are trained on the SWPPP and Permit procedures for doing so.
SWPPP Revisions

25. Within 30 days of entry of this Consent Decree, XPO will update its SWPPP as
necessary to include any BMPs required by the Permit, current SWMMWW, or this Consent
Decree, as well as the to reflect the enhanced sampling required by paragraph 21 of this Consent
Decree. The updated SWPPP will include reference to the catch basin inserts required by
paragraph 11 of this Consent Decree and their maintenance to the extent required by the Permit
and SWMMWW. | -

26. XPO will ensure its SWPPP site map complies with the requirements set forth in
Condition $3.B.1 of the Permit.

27, XPO will provide Waste Action Project with a copy of its updated SWPPP
including the updated site map within 30 days of entry of the Consent Decree.

Miscellaneous Items

28.  XPO will provide copies of documentation evidencing compliance with the terms
of this Consent Decree, along with copies of all sample lab reports, discharge monitoring reports,
modifications to permit coverage, and all other submissions to and communications with
Ecology concerning its Permit and compliance efforts to Waste Action Project on a quarterly

basis for the term of this Consent Decree, which term is defined in paragraph 40.

[PROPOSED] CONSENT DECREE - 7

 
Case 2:19-cv-01406-JLR Document 19 Filed 08/03/20 Page 8 of 23
Case 2:19-cv-01406-JLR Documenti7-2 Filed 06/09/20 Page 8 of 23

29, XPO will allow Waste Action Project and its expert to_ inspect the Facility at_a

 

10

11

12.

13

14

15

16

17

18

19

20

21

22

23

24

 

mutually agrecable time approximately one year from the date of entry of this Consent Decree to
evaluate compliance with the Permit.
. 30. XPO will pay the reasonable costs of Waste Action Project’s follow-up inspection

agreed to in paragraph 29 above, up to $3,000 total.
Payment in lieu of Penalty

31. Not later than sixty (60) days after the entry of this Consent Decree by this Court,
XPO will pay $137,500.00 (ONE HUNDRED THIRTY SEVEN THOUSAND FIVE
HUNDRED DOLLARS) to the Green River Community College Foundation for projects to
improve the water quality and aquatic habitat of the Mill/Springbrook Creck, Black River, and
Green/Duwamish River watersheds. The check will be made to the order of Green River
Community College Foundation and delivered to George Frasier, 12401 SE 320th St., Auburn
WA 98092-3622, See Exhibit B for a verification letter from Green River Community College
Foundation. Payment will include the following reference in a cover letter or on the check:
“Consent Decree, Waste Action Project v. XPO Logistics, 2:19-cv-01406-JLR.” A copy of the
check and cover letter, if any, will be sent simultaneously to Waste Action Project and its
counsel.
Payment of costs and fees

32. Within sixty (60) days of entry of this Consent Decree by the Court, XPO will pay
Waste Action Project’s reasonable litigation fees, expenses, and costs (including reasonable attorney
and expert witness fees) of $38,350 (THIRTY EIGHT THOUSAND THREE HUNDRED FIFTY
DOLLARS) by check payable and mailed to Smith & Lowney, PLLC, 2317 East John St., Seattle,

WA 98112, attn: Claire Tonry. This payment is full and complete satisfaction of any claims Waste

[PROPOSED] CONSENT DECREE - 8

 
Case 2:19-cv-0140
0140

JLR Document 19 Filed 08/03/20 Page 9 of 23
Case 2:19-cv-01406-JLR

6-
6- Document 17-2 Filed 06/09/20 Page 9 of 23

 

10
ul
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Action Project may have against XPO under the Clean Water Act for fees and costs
Force Majeure

33. A force majeure event is any event outside the reasonable control of XPO that
causes a delay in performing tasks required by this Consent Decree that cannot be cured by due

diligence. Delay in performance of a task required by this Consent Decree caused by a force

‘majeure event is not a failure to comply with the terms of this Consent Decree, provided that

XPO timely notifies Waste Action Project of the event; the steps that XPO will take to perform
the task; the projected time that will be needed to complete the task; and the measures that have
been taken or will be taken to prevent or minimize any impacts to stormwater quality resulting
from delay in completing the task. |

34.  XPO will notify Waste Action Project of the occurrence of a force majeure event
as soon as. reasonably possible but, in any case, no later than fifteen (15) days after XPO
becomes aware of the event. In such event, the time for performance of the task will be extended
for a reasonable period of time following the force majeure event.

By way of example and not limitation, force majeure events include

a. Acts of God, war, insurrection, or civil disturbance;

b. Earthquakes, landslides, fire, floods;

c. Actions or inactions of third parties over which defendant has no control;
d. Unusually adverse weather conditions;

e, Restraint by court order or order of public authority;

f. Strikes;

g. Any permit or other approval sought by XPO from a government authority

to implement any of the actions required by this consent decree where such approval is

[PROPOSED] CONSENT DECREE - 9

 
Case 2:19-cv-0140

6-JLR Document.19_ Filed 08/03/20 Page 10 of 23
Case 2:19-cv-01406-JLR Document 17-2 Filed 06/09/20 Page 10 of 23

 

 

not granted or is delayed, and where XPO has timely and in good faith sought the permit
2 or approval;
3 h. Litigation, arbitration, or mediation that causes delay; and
4 i, Subsequent developments related to the COVID-19 pandemic causing a
5 delay in performing tasks required by this Consent Decree that cannot be cured by due
6 diligence.
7 35, As of the date of execution of this Consent Decree, the Parties anticipate that the
§

10

11

2
13
14
15
16
17
18
19
20
21
22
23

24

 

deadlines herein will be met despite the ongoing COVID-19 pandemic. However, the Parties
acknowledge that a subsequent development related to the COVID-19 pandemic causing a delay
in performing tasks required by this Consent Decree that cannot be cured by due diligence would
constitute a new force majeure event. In that event, XPO will follow the procedures in paragraph
34 of this Consent Decree, |
Dispute Resolution

36. This Court retains jurisdiction over this matter. And, while this Consent Decree
remains in force, this case may be reopened without filing fee so that the parties may apply to the
Court for any further order that may be necessary to enforce compliance with this Consent
Decree or to resolve any dispute regarding the terms or conditions of this Consent Decree.

37. Informal Dispute Resolution: In the event of a dispute regarding implementation
of, or compliance with, this Consent Decree, the parties must first attempt to resolve the dispute
by meeting to. discuss the dispute and any suggested measures for resolving the dispute. Such a
meeting should be held as soon as practical, but must be held within thirty (30) days after written

notice of a request for such a meeting to the other party and its counsel of record (“Notice”), The

[PROPOSED] CONSENT DECREE - 10

 
10
ul
12
13
14
15
16
Vi
18
19
20
21
22
23

24

Case 2:19-cv-01406-JLR Document 19 Filed 08/03/20 Page 11 of 23
Case 2:19-cv-01406-JLR Document 17-2 Filed 06/09/20 Page 11 of 23

the Notice.

38. Formal Dispute Resolution: If no resolution is reached at the information dispute
resolution meeting set forth in paragraph 36, or within thirty (30) days of the Notice, whichever
is later, cither party may file a motion with this Court to resolve the dispute. The provisions of
section 505(d) of the Clean Water Act, 33 U.S.C. § 1365(d), regarding awards of costs of
litigation (including reasonable attorney and expert witness fees} to any prevailing or
substantially prevailing party, will apply to any proceedings seeking to enforce the terms and
conditions of this Consent Decree.

Miscellaneous Provisions.

judgment can be entered in a Clean Water Act suit in which the United States is not a party prior
to forty-five (45) days following the receipt of a copy of the proposed consent judgment by the
U.S. Attorney General and the Administrator of the U.S. EPA. Therefore, upon the filing of this
Consent Decree by the parties, Waste Action Project will serve copies of it upon the
Administration of the U.S. EPA and the Attorney General.

40. This Consent Decree will take effect upon entry by this Court. The Consent
Decree terminates two years after that date, or upon completion of all obligations imposed in
paragraphs 11 through 20. of this Consent Decree and payment of any sums due under the
Consent Decree at that time, whichever is later.

41. Both parties have participated in drafting this Consent Decree.

[PROPOSED] CONSENT DECREE - 11

 

39. The parties recognize that, pursuant to 33 U.S.C. § 1365(c)(3), no consent

 
Ro

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-cv-01406-JLR Document 19 Filed 08/03/20 Page 12 of 23
Case 2:19-cv-01406-JLR Document 17-2 Filed 06/09/20 Page 12 of 23

42,—This Consent Decree-represents-the-enticety-of all- covenants, representations,-and
warranties, express or implied, oral .or written, between the parties concerning the subject matter
of this Consent Decree.

43. In the event that Permit driven enhancements of BMPs would be inconsistent with
a BMP currently set forth in this Consent Decree, the Parties may replace the inconsistent BMP
with the enhanced BMP(s) by written agreement without the approval of the Court. All other
modifications to this Consent Decree may be modified only upon the approval of the Court.

44. This Consent Decree shall be governed by the law of the United States, and where
applicable, the laws of the State of Washington.

45, If for any reason the Court should decline to approve this Consent Decree in the
form presented, this Consent Decree is voidable at the discretion of either party. The parties
agree to continue negotiations in good faith in an attempt to cure any objection raised by the
Court to entry of this Consent Decree.

46, Notifications required by this Consent Decree must be in writing. The sending
party may use any of the following methods of delivery: (1) personal delivery; (2) registered or
certified mail, in each case return receipt requested and postage prepaid; (3) a nationally
recognized overnight courier, with all fees prepaid; or (4) email. For a notice or- other
communication regarding this Consent Decree to be effective, it must be delivered to the
receiving party at the one or more addresses listed below or to any other address designated by
the receiving party in a notice in accordance with this paragraph.

If to Waste Action Project:

Greg Wingard.

Waste Action Project

P.O. Box 928]

Covington, WA 98042

Email to: gwingard@earthlink-net

[PROPOSED] CONSENT DECREE - 12

 
Case 2:19-cv-01406-JLR Document 19 Filed 08/03/20 Page 13 of 23
Case 2:19-cv-01406-JLR Document17-2 Filed 06/09/20 Page 13 of 23

 

10

I

12

13

14

15

16

17

18

19

20

21

22

23

24

 

And to:

Meredith Crafton

Smith & Lowney PLLC

2317 East John St.

Seattle, WA 98112

Email to: Meredith@smithandlowney.com

‘If to XPO:

XPO Logistics

Five American Lane

Greenwich, CT 06831

Attention: Legal Department

Email to: chris.signorello@xpo.com, Jeff.Sexten@xpo.com, and jessica. mayes@xpo.com

And to:
Erika H. Spanton

Richard 8. Davis

Beveridge & Diamond PC

600 University Street, Suite 1601

Seattle, WA 98101

Email to: rdavis@bdlaw.com, espanton@bdlaw.com, and adegraff@bdlaw.com
A notice or other communication regarding this Consent Decree will be effective when received
unless the notice or other communication is received after 5:00 p.m. on a business day, or on a
day that is not a business day, then the notice will be deemed received at 9:00 a.m. on the next
business day. A notice or other communication will be deemed to have been received: (a) if it is
delivered in person or sent by registered or certified mail or by nationally recognized overnight
courier, upon receipt as indicated by the date on the signed receipt; or (b) if the receiving party
rejects or otherwise refuses to accept it then upon that rejection or refusal; or (c) for notice or
other communication provided by e-mail, upon sending the e-mail to the above listed addresses

unless the party providing the notice or other communication receives notice delivery of the. e-

mail failed.

[PROPOSED] CONSENT DECREE - 13

 
Case 2;19-cv- 01.40 6-JLR Document 19 Filed 08/03/20 Page 14 of 23
Case 2:19-cv-01406-JLR Document 17-2 Filed 06/09/20 Page 14 of 23

nee

 

 

 

 

 

 
 

T | DATED this a day of Claaas © _» 2020. as
a
2 ff
f
4 \
HONS. AMES ROBART
5 UNITED. STATES DISTRICT JUDGE
6 | Presénted by:
7 | BEVERIDGE & DIAMOND PC.
8 By:
on, SBA No. 46993
9 Tracy Williams, WSBA.No, 35239
7 ‘Richard $: Davis, Pro Hae Viee
10 600 University Street, Suite 1601
. Seattle, WA. 98101
i Attontieys for Defendant
7 _ -XPO Logistios Freight, Inc,
13 | SMITH & LOWNEY PLLC
14 | By: /s/ Claire E Tonry
Claire E. Tonry, WSBA ‘No. 44497
15 Meredith Crafton, WSBA No. 46558
- 2317 E. John St.
16 Seattle, WA 98112
Attorneys for Plaintiff
17 Waste Action Project
18
19
20:
21
22
23.
24

[PROPOSED] CONSENT DECREE «14

 
 

e 15 of 23
O Page 15 of 23

/2Q0 Pa
5 g

Filed 08/03
led 06/09/

il
Fi

R Document 17-2

JLR Document.1
JL

se 2:19-cv-0140
STO OLADG

ase

“é

 

EXHIBIT A
Pavement Repair Scope — Renton, WA

1.

oN AW Fw hs

:19-cv-01406-JLR Document 19 Filed 08/
1406 iled 06

oO

3/20 Page 16 of 23
9/20 3

3-JLR Document 17-2 File 06/09/2

So

 

Mill and replace areas 4,5,6,7, 13. and approx. 3,500 sf of section 12 (please see attached
mapping)

Remove and replace concrete section at NE corner of yard 34' X 22" (approx. 750 sf}
Remove and replace gravel section at NE corner of yard 77' X 52' (approx. 4,000 sf)
Crack fill/seal approx, 5,150 LF

Seal Coat approx, 167,885 sf

Install a berm on both ends of the fuel island drive lane

Re-stripe parking lot

Repair or replace 19 catch basins.

a.
b.

TR me BS

an :

7 2 BP 8 FF 38

Saw cut 100 sq ft area around catch basins

Excavate. haul and dispose of asphalt and native materials to access pipe and catch
basin

Remove and dispose of damaged risers where applicable

Realign existing concrete risers, clean for new grout where applicable
Cut pipe at entrance and exit where applicable

Remove. haul and dispose of pipe and catch basin where applicable
Rebed with crushed rack base course

Install new Type | catch basin, set to grade

Cut new pipe to length where applicable

Install pipe coupler gaskets where applicable

Insta!l new pipe to new catch basin where applicable

Grout pipe interior sealing all joints. pipes and access points

. Back fill pipe and catch basin with imported crushed rock base course

Install #4 rebar in two foot grid. doflel into surrounding asphalt

Place and finish with 4" of 5 sack 4.000 psi concrete

Remove forms after cure

Clean inside edges and apply SS-1 tack

Pave 2' perimeter to new concrete collar with 4" or HMA installed and compacted in
two 2" lifts

Seal edges with hot rubberized sealer

 
Case 2:19-cv-01406-JLR Document 19 Filed 08/03/20 Page 17 of 23
Case 2:19-cv-01406-JLR Document 17-2 Filed 06/09/20 Page 17 of 23

 

Appendix: Pavement Section Detail

 

 
Case 2:19-cv-01406-JLR
Case 2:19-cv-01406-JLR

Document. 19 Filed 08/03/20 Page 18 of 23
Document 17-2 Filed 06/09/20 Page 18 of 23

 

 

 
Case 2:19-cv-01406-JLR Document 19 Filed 08/03/20 Page 19 of 23
Case 2:19-cv-01406-JLR Document 17-2 Filed 06/09/20 Page 19 of 23

 

 

 

 
“Ease?

19-cv-

TOCv-01408-3

R Document19. Filed 08/03/20 Pa

ge 20 of 23

R Document 17-2 Filed 06/09/20 Page 20 of 23

 

 

 

 

 
 

dDe0SIS0 PAGE Ao? 28°

Kee

a

Cy

ocume
ocumen

BL408IER oe

in

To

Cike%

 

 

 
Og

ocument 19. Filed 08/03/20 Page 22 of 23
Document 17-2 Filed 06/09/20 Page 22 of 23

 

Exhibit B

 
 

t19 Filed 08/03/20 Page 23 of 23
17-2 Filed 06/09/20 Page 23 of 23

12401 SE 320th Streat
- Auburn, WA 98092-3422 -

(253) 268-3330

 

 

greenrivercollegefoundadtion.org

 

June 6, 2020

Re: XPO Logistics Freight, Inc.

Consent Decree Case No. 2:19-cv-01408-JLR

To Whom It May Concern:

Green River College Foundation is an institutionally related Foundation and is a stand-alone
501(c¢)(3) nonprofit, EIN XX-XXXXXXX, Within the mission of the Foundation, providing
resources to assist Green River College in achieving educational excellence, are ihe
strategic priorities: to remove financial barriers for students, create pathways to good fiving
wage careers, and provide resource capacity fer college programs. The Green River
College Natural Resources Program is a CTE program of Green River, and students are
engaged in a variety of experiential learning projects that have value to the natural
resources and ecological welfare j in our community,

We have reviewed the consent decree that provides payment in in the amount of $137, 500. 00
from XPO LOGISTICS FREIGHT, ING. to the Green River College Foundation, The
funding provided will be used to pay for projects focused on improved water quality in the
Green River watershed. Work may include invasive plant control, native planting, and other
stewardship activities conducted by or through the Green River College Natural Resources
Department. This work is in partnership with existing conservation organizations and local

governments engaged in water quality rélated conservation projects in the Green River, and
its tributaries.

No money received under the proposed consent judgment will be used for political tobbying
activities; and following the expenditure of funds provided by the settlement instrument
Green River College Foundation will submit to the Court, the United States, and the parties
a letter describing how the SEP funds were spent.

Please. do not hesitate to contact us with questions or for additional information.
Sincerely,
Goong P. Frasier,

Vice President for Advancement
Green River College Foundation

 

 
